CONCURRING AND DISSENTING OPINION BY
COLVILLE, J.:
I agree with the Majority’s conclusion that Appellant waived his issue regarding whether the trial court erred by failing to recuse itself from the custody proceedings. I also agree with the Majority to the extent that it concludes that a review of the trial court’s order reveals that, in awarding custody to Grandparents, the court failed to apply the presumption found at 23 Pa. C.S.A. § 5327(b). In my view, this error should result in this Court vacating the trial court’s order and remanding the matter to the trial court. I only would instruct the trial court to issue a custody order that complies with Subsection 5327(b).